Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 07/06/2021.
Claim 1 is pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Examiner’s Interview summary
On 09/01/2022 Examiner discussed the allowance matter with Mr. Knotts [53,145] to place the application in condition for allowance. On 09/20/2022 Examiner communicated with Mr. Knotts regarding the status of allowance, Mr. Knotts indicated that applicants’ needs more time to consider the proposed amendments and would like to request an office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of non-statutory double patenting as being unpatentable over claim 1, 10, 20 and 33 of U.S. Patent No. 11,054,819. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following observations.
Instant Claim
11,054,819 Claim
1. A method of inputting a motion pattern for a movable juvenile product with a mobile device, the method comprising: 
registering, with a controller of the juvenile product, mobile device communication signals including motion data embodying movement of the mobile device in free space input via one or more motion sensor systems disposed within the mobile device and configured to inertially react to and sense the movement of the mobile device in the free space, 
the mobile device being separate and distinct from the movable juvenile product; determining, by one or more processors, of the controller, communicably connected to the juvenile product, control signals for one or more actuators of the juvenile product to implement the motion pattern for the juvenile product based on the motion data; and in response to receiving a command to execute the motion pattern, controlling the one or more actuators of the juvenile product to impart the motion pattern on the juvenile product.
1. A method of inputting a motion pattern for a movable juvenile product with a mobile device, the method comprising: 
receiving, with a receiver of the juvenile product, mobile device communication signals including motion data embodying movement of the mobile device in free space registered with one or more motion sensor systems disposed within the mobile device and configured to inertially react to and sense the movement of the mobile device in the free space, 
the mobile device being separate and distinct from the movable juvenile product; determining, by one or more processors communicably connected to the juvenile product, control signals for one or more actuators of the juvenile product to implement the motion pattern for the juvenile product based on the motion data; and in response to receiving a command to execute the motion pattern, controlling the one or more actuators of the juvenile product to impart the motion pattern on the juvenile product.
1. A method of inputting a motion pattern for a movable juvenile product with a mobile device, the method comprising: 
registering, with a controller of the juvenile product, mobile device communication signals including motion data embodying movement of the mobile device in free space input via one or more motion sensor systems disposed within the mobile device and configured to inertially react to and sense the movement of the mobile device in the free space, 
the mobile device being separate and distinct from the movable juvenile product; determining, by one or more processors, of the controller, communicably connected to the juvenile product, control signals for one or more actuators of the juvenile product to implement the motion pattern for the juvenile product based on the motion data; and in response to receiving a command to execute the motion pattern, controlling the one or more actuators of the juvenile product to impart the motion pattern on the juvenile product.
10. A system comprising: a juvenile product having: a juvenile-supporting structure; at least one actuator for imparting movement on the juvenile-supporting structure; one or more processors communicably linked to the juvenile product; and one or more juvenile product receivers; and wherein the one or more juvenile product receivers are configured to receive mobile device communication signals including motion data embodying movement of a mobile device in free space registered with one or more sensor systems disposed within the mobile device and configured to inertially react to and sense the movement of the mobile device in the free space, where the mobile device is separate and distinct from the juvenile product, and the one or more processors are configured to determine control signals for the at least one actuator of the juvenile product to implement a motion pattern for the juvenile product based on the motion data, wherein the motion pattern is for later execution by the juvenile product in response to the juvenile product receiving a command to execute motion pattern.
1. A method of inputting a motion pattern for a movable juvenile product with a mobile device, the method comprising: 
registering, with a controller of the juvenile product, mobile device communication signals including motion data embodying movement of the mobile device in free space input via one or more motion sensor systems disposed within the mobile device and configured to inertially react to and sense the movement of the mobile device in the free space, 
the mobile device being separate and distinct from the movable juvenile product; determining, by one or more processors, of the controller, communicably connected to the juvenile product, control signals for one or more actuators of the juvenile product to implement the motion pattern for the juvenile product based on the motion data; and in response to receiving a command to execute the motion pattern, controlling the one or more actuators of the juvenile product to impart the motion pattern on the juvenile product.
20. A method of controlling a juvenile product based on a user-defined stimulation pattern for a juvenile product, the method comprising: receiving, with a receiver of the juvenile product, mobile device communication signals including data embodying a user-defined stimulation pattern for the juvenile product registered with one or more sensor systems disposed within a mobile device and configured to inertially react to and sense the user-defined stimulation pattern, the mobile device being separate and distinct from the juvenile product and the user-defined stimulation pattern being defined at least by movement of the mobile device in free space; determining, by one or more processors communicably coupled to the juvenile product, control signals for one or more actuators of the juvenile product based on the user-defined stimulation pattern data; and in response to receiving a command to execute the user-defined stimulation pattern, controlling the one or more actuators of the juvenile product to impart the user-defined stimulation pattern on the juvenile product.
1. A method of inputting a motion pattern for a movable juvenile product with a mobile device, the method comprising: 
registering, with a controller of the juvenile product, mobile device communication signals including motion data embodying movement of the mobile device in free space input via one or more motion sensor systems disposed within the mobile device and configured to inertially react to and sense the movement of the mobile device in the free space, 
the mobile device being separate and distinct from the movable juvenile product; determining, by one or more processors, of the controller, communicably connected to the juvenile product, control signals for one or more actuators of the juvenile product to implement the motion pattern for the juvenile product based on the motion data; and in response to receiving a command to execute the motion pattern, controlling the one or more actuators of the juvenile product to impart the motion pattern on the juvenile product.
33. A system comprising: a juvenile product having: a juvenile-supporting structure; at least one actuator for imparting movement on the juvenile-supporting structure; one or more processors communicably connected to the juvenile product; and one or more juvenile product receivers; and wherein the one or more juvenile product receivers are configured to receive mobile device communication signals from a mobile device that is in communication with the juvenile product, the mobile device being separate and distinct from the juvenile product, wherein the mobile device communication signals includes data embodying a user-defined stimulation pattern registered with one or more sensor systems disposed within the mobile device and configured to inertially react to and sense the user-defined stimulation pattern, the user-defined stimulation pattern being defined at least by movement of the mobile device in free space, and wherein the one or more processors are configured to determine control signals for the at least one actuator of the juvenile product based on the user-defined stimulation pattern data received from the mobile device for later execution by the juvenile product in response to the juvenile product receiving a command to execute the user-defined stimulation pattern.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-2511915-A to Stolk in view of USPN 20150038072 to Cordier et al.
Per claim 1:
Stolk discloses:
1. A method of inputting a motion pattern for a movable juvenile product with a mobile device, the method comprising: 
including motion data embodying movement of the mobile device in free space input via one or more motion sensor systems disposed within the mobile device (Page 8, middle of the page “the infant care apparatus 12a~12c receiving the control signal (i.e. the infant motion machine 12a in the embodiment) controls the carrier 130 to motion in the motion mode corresponding to the selected motion mode option according to the control signal”) and configured to inertially react to and sense the movement of the mobile device in the free space (Page 12 last paragraph “the sensor 142 can generate a sensing signal S2. The first processing module 124 of the infant motion machine 12a receives the sensing signal S2 through the sensor 142”), 
determining, by one or more processors, of the controller, communicably connected to the juvenile product (Fig. 1 element 124 and related discussion), control signals for one or more actuators (Fig. 1 element 128, 138 and related discussion)”) of the juvenile product to implement the motion pattern for the juvenile product based on the motion data (Fig. 6 and Page 8, middle of the page “the infant care apparatus 12a~12c receiving the control signal (i.e. the infant motion machine 12a in the embodiment) controls the carrier 130 to motion in the motion mode corresponding to the selected motion mode option according to the c8ntrol signal”); and 
in response to receiving a command to execute the motion pattern (Page 8, middle of the page “the infant care apparatus 12a~12c receiving the control signal (i.e. the infant motion machine 12a in the embodiment) controls the carrier 130 to motion in the motion mode corresponding to the selected motion mode option according to the c8ntrol signal”), controlling the one or more actuators of the juvenile product (Page 7, paragraph 1 “the first processing module 124 of the infant motion machine 12a can control the motion mechanism 128 so that the carrier 130 can motion in a plurality of motion modes through the vertical motions and the swing motions”) to impart the motion pattern on the juvenile product (Page 8, paragraph 1 “FIG. 6. The movement control submenu 1682 has a plurality of motion mode options 1682a~1682f corresponding to the motion modes… When the touch operation includes selecting one of the motion mode options 1682a~1682f, the infant care apparatus 12a~12c receiving the control signal (i.e. the infant motion machine 12a in the embodiment) controls the carrier 130 to motion in the motion mode corresponding to the selected motion mode option according to the control signal”).

Stolk does not explicitly disclose registering, with a controller of the juvenile product mobile device communication signals, the mobile device being separate and distinct from the movable juvenile product.
However, Cordier discloses in an analogous computer system registering, with a controller of the juvenile product mobile device communication signals (Paragraph [0031] “a parent's portable electronic device 120 and an infant device may be paired (i.e., regitered) when a parent moves their portable electronic device 120 within range of, or into contact with, (e.g., "bump" or "kiss" to pair) or otherwise proximate to the desired infant device”), the mobile device being separate and distinct from the movable juvenile product (Paragraph [0030] “toggling smart messages on or off via icon 640 allows or prevents, respectively, the app to provide notifications, smart messages (e.g. messages produced based on detected information), or other such alerts (e.g. push notifications) to a user on the parent's portable (i.e., separate from movable juvenile product) electronic device 120. For example, a message may alert a user that an infant receiving device (e.g. swing 110) is disconnected from the portable electronic device 120, a timer is almost up, and other such messages described herein. The music on-the-go mode associated with icon 630 allows a parent, from their portable electronic device 120, to access music and/or playlists included on an infant receiving device (e.g. swing 110), on the parent's portable electronic device 120, or in the cloud in order to remotely provide soothing music to the child in. Thus, as an example, a parent may play their child's "sleeping" playlist when putting their child to sleep away from his or her swing”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of registering, with a controller of the juvenile product mobile device communication signals, the mobile device being separate and distinct from the movable juvenile product as taught by Cordier into the method of remotely controlling infant care apparatus as taught by Stolk. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of registering, with a controller of the juvenile product mobile device communication signals, the mobile device being separate and distinct from the movable juvenile product to provide an efficient technique for registering/pairing so that the application can access the infant apparatus remotely as suggested by Cardier (paragraph [0004-0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 5,082,326 discloses an automatic vehicle seat capable of separately controlling the position or gradient of each portion of a vehicle seat using air bags. Automatic adjustment mechanisms utilizing inflatable air bags are included in the vehicle seat and are capable of adjusting and controlling the height of the seat level, the gradient of a headrest positioned on the seat back, the thigh support of the seat and the mobility of the seat body in a longitudinal direction.
USPN 6,989,497 discloses a rocker lever assembly includes a housing, an operation device, a switch device, a restoring device, and two sensing variable resistors. The operation device includes a first pivot seat, a second pivot seat, and a control lever. The switch device includes a base, a contact terminal, a contact plate, and a cover plate. The control lever is depressed to cause the under surface of the second pivot seat to depress the cover plate. Thus, the switch device is hidden in the housing, thereby reducing the volume of the rocker lever assembly. In addition, the contact slide is moved on the resistance plate of the casing by guidance of the drive member, thereby greatly enhancing the sensitivity of each of the two sensing variable resistors.
USPN 2007/0099031 discloses an integrated circuit device is provided which comprises a substrate, a conductive line configured to experience a pressure, and a magnetic tunnel junction ("MTJ") core formed between the substrate and the current line. The conductive line is configured to move in response to the pressure, and carries a current which generates a magnetic field. The MTJ core has a resistance value which varies based on the magnetic field. The resistance of the MTJ core therefore varies with respect to changes in the pressure. The MTJ core is configured to produce an electrical output signal which varies as a function of the pressure.

Smith, Karen, Deborah Buehler, and Heidelise Als. "NIDCAP Nursery Certification Program (NNCP) Nursery Assessment Manual." 

Srivastava, Jayesh, and L. H. Shu. "Affordances and environmentally significant behavior." 

Park, Sungmee, and Sundaresan Jayaraman. "Enhancing the quality of life through wearable technology." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satish Rampuria/Primary Examiner, Art Unit 2193